DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on November 26, 2021, and the Amendment and Response to Final Office Action filed on October 30, 2021, are acknowledged.
Claims 1-9 are pending. Claims 1-7 are being examined on the merits. Claims 8-9 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed October 30, 2021 have been fully considered.
All of the previously made rejections have been withdrawn in view of the amendment.
Claim Objections
Claim 1 is objected to because of the following informality: the limitation “SEQ IDS NOs” in l. 3 should be “SEQ ID NOs”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron1 (US Patent App. Pub. No. 2010/0267012) in view of Murayama (Capsular Type and Antibiotic Streptococcus agalactiae Isolates from Patients, Ranging from Newborns to the Elderly, with Invasive Infections, Antimicrob Agents Chemother, 53(6): 2650-2653, 2009), GenBank Accession No. GU32457 (Streptococcus parauberis DNA gyrase subunit A (gyrA) gene, partial cds, 2016), and An2 (US Patent App. Pub. No. 2003/0050470).

Regarding independent claim 1, Bergeron teaches …
A PNA probe for discrimination or detection of quinolone antibiotic-resistant bacteria (para. 63: “the … probes … are not limited to nucleic acids and may include … analogs of nucleotides such as … PNA; para. 121: “detection of mutations associated with antibiotic resistance genes … for gyrA and parC gene fragments of various bacterial species for which quinolone resistance is important to monitor”).

Bergeron teaches detecting mutations in the GyrA gene of S. parauberis (Table 8), and teaches amino acid substitution of Ser-81 to Phe or Tyr in the GyrA subunit (para. 393). Bergeron also teaches that the gyrA sequences are conserved across a variety of bacterial species (para. 393). Other substitutions of Ser-81 that confer quinolone resistance are also generally known in the art in Streptococcus species, including Ser-81 to Leu (e.g., Murayama, abstract). The cDNA sequence of the GyrA gene of S. parauberis is also known in the art (GenBank Accession No. GU32457). Bergeron does not teach the specific probe of SEQ ID NO: 2, however, Bergeron does teach using probes that span the mutated amino acid (e.g., para. 393: “[i]nternal probes for the specific detection of each of the gyrA (SEQ ID NOs: 2042 and 2043) … 

Regarding independent claim 2, Bergeron additionally teaches wherein at least one of a reporter or quencher is attached thereto (para. 65: “detection of the nucleic acids … can include … FRET-based methods such as adjacent hybridization to FRET probes…”). See also para. 138: “Adjacent hybridization probes are designed to be internal to the amplification primers. The 3' end of one probe is labelled with a donor fluorophore while the 5' end of an adjacent probe is labelled with an acceptor fluorophore.”

Regarding dependent claim 3, Bergeron additionally teaches wherein the quinolone 
antibiotic-resistant bacteria is Streptococcus parauberis (Table 8), or Edwardsiella tarda (Table 4).

Regarding claims 4 and 6, which are directed to a composition and kit, respectively, Bergeron additionally teaches a composition (para. 25) and kit (para. 31) for discrimination or 

Regarding dependent claims 5 and 7, Bergeron does not teach wherein the primer pair is a nucleotide sequence pair of SEQ ID NOs: 12 and 13. However, as noted above, Bergeron teaches detecting mutations in the GyrA gene of S. parauberis (Table 8), and teaches amino acid substitution of Ser-81 to Phe or Tyr in the GyrA subunit (para. 393). Bergeron also teaches that the gyrA sequences are conserved across a variety of bacterial species (para. 393). Other substitutions of Ser-81 that confer quinolone resistance are also generally known in the art in Streptococcus species, including Ser-81 to Leu (e.g., Murayama, abstract). The cDNA sequence of the GyrA gene of S. parauberis is also known in the art (GenBank Accession No. GU32457). Bergeron does teach using probes that span the mutated amino acid (e.g., para. 393: “[i]internal probes for the specific detection of each of the gyrA (SEQ ID NOs: 2042 and 2043) … mutations identified”), and teaches primers for use with the gyrA and parC probes (para. 391: “…K. pneumoniae gyrA- and parC-specific primers (SEQ ID NOs. 1934, 1937, 1939, 1942)…internal probes specific to wild-type K. pneumoniae gyrA and parC (SEQ ID NOs. 1943, 

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to design the probe of SEQ ID NO: 2 and the primers of SEQ ID NOs: 12 and 13 based on the teachings in Bergeron and Murayama of the significance of mutations to the Ser-81 position in the development of quinolone resistance. The ordinary artisan would have been motivated to design primer and probe combinations to detect Ser-81 mutations in various Streptococcus species, including the Ser-81[Wingdings font/0xE0]Leu mutation disclosed by Murayama, in order to develop assays to detect quinolone resistance and thus provide insight into appropriate treatment for bacterial infections. The ordinary artisan would have had an expectation of success as the Ser-81 site in gyrA was known in the art for its particular significance in quinolone resistance, the nucleotide sequence of gyrA in various organisms was known in the art, and because designing primers and probes was also well-known in the art, as taught by An.

In view of the foregoing, claims 1-7 are prima facie obvious over Bergeron in view of Murayama, GenBank Accession No. GU32457 and An.


Conclusion
Claims 1-7 are being examined, and are rejected. Claim 1 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bergeron was cited in the PTO-892 Notice of References Cited mailed September 1, 2021.
        2 An was cited in the PTO-892 Notice of References Cited mailed September 1, 2021.